      Case 16-00700                Doc 85           Filed 11/22/18 Entered 11/22/18 23:30:34                          Desc Imaged
                                                    Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Alisia T Marquez                                                  Social Security number or ITIN        xxx−xx−1467
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois                 Date case filed in chapter 13               1/11/16

Case number:          16−00700                                                          Date case converted to chapter 7            11/15/18


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Alisia T Marquez

2.      All other names used in the
        last 8 years

3.     Address                               5631 70th Street, #201c
                                             Kenosha, WI 53142

4.     Debtor's attorney                     David M Siegel                                         Contact phone 847 520−8100
                                             David M. Siegel & Associates                           Email: davidsiegelbk@gmail.com
       Name and address                      790 Chaddick Drive
                                             Wheeling, IL 60090

5.     Bankruptcy trustee                    David P Leibowitz ESQ                                  Contact phone 312−360−1501
                                             Lakelaw                                                Email: dleibowitz@lakelaw.com
       Name and address                      53 West Jackson Boulevard
                                             Suite 1115
                                             Chicago, IL 60604
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 16-00700                    Doc 85      Filed 11/22/18 Entered 11/22/18 23:30:34                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 5
Debtor Alisia T Marquez                                                                                                    Case number 16−00700


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 11/20/18

7. Meeting of creditors                          December 17, 2018 at 03:00 PM                               Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 2/15/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 16-00700        Doc 85    Filed 11/22/18 Entered 11/22/18 23:30:34             Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 16-00700-CAD
Alisia T Marquez                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: evelyng                Page 1 of 3                   Date Rcvd: Nov 20, 2018
                               Form ID: 309A                Total Noticed: 86


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 22, 2018.
db             +Alisia T Marquez,    5631 70th Street, #201c,     Kenosha, WI 53142-3617
24090166       +Aaron’s Furniture,    1090 S. Barrington Rd.,     Streamwood, IL 60107-2298
24090169        American Accounts Advisors,     7460 80th Street,    Cottage Grove, MN 55016-3007
24090172       +Avon Products,    6901 Golf Rd.,    Morton Grove, IL 60053-1390
24090186      ++CREDITORS BANKRUPTCY SERVICE,     PO BOX 800849,    DALLAS TX 75380-0849
               (address filed with court: Creditors Bankruptcy Service,        PO Box 800849,   Dallas, TX 75380)
24090175       +Cerastes, LLC,    2001 Western Avenue,    Suite 430,    Seattle, WA 98121-3132
24090178        City of Chicago Parking,     121 N LaSalle Street,    Room 107A,    Chicago, IL 60602-1232
24090179       +City of Country Club Hills,     4200 Main Street,    Country Club Hills, IL 60478-5338
24090183        Concordia University Chicago,     7400 Augusta Street,    River Forest, IL 60305-1499
24090184       +Concordia University Daycare,     7400 Augusta St,    River Forest, IL 60305-1402
24090187       +Dewayne Trice,    17723 Exchange Unit 1N,     Lansing, IL 60438-4806
24090190        Fast Cash,   987 Bankruptcy Lane,     Chicago, IL 60604
24090191       +Fed Loan Serv,    Po Box 61047,    Harrisburg, PA 17106-1047
24090192       +Fedloan Servicing,    PO Box 60610,    Harrisburg, PA 17106-0610
24090196       +Gateway Financial Solutions,     PO Box 3257,    Saginaw, MI 48605-3257
24090197       +Illinois Title Loan,    822 W. Northwest Highway,     Arlington Heights, IL 60004-5344
24090198       +Illinois Tollway,    Attn:Attorney General Legal Dept.,     2700 Ogden Ave.,
                 Downers Grove, IL 60515-1703
24090201       +Loyola University Hospital,     2160 S. 1st Ave,    Maywood, IL 60153-5500
24090202       +Lths Recovery,    6880 S Yosemite Co.,    Suite 100,    Englewood, CO 80112-1440
24090203        Medical Business Bureau, LLC,     1460 Renaissance Dr., Ste 400,     Park Ridge, IL 60068-1349
24090204       +Municipal Collection of America, In,     3348 Ridge Road,     Lansing, IL 60438-3112
24090205        National Payday,    San Pablo de Heredia-Colony, Boroug,      Calle San Antonio, del bar Cunningh,
                 San Jose, Costa Rica
24090207        Nationwide Credit Corp.,     Attn:Bankruptcy Dept.,    5503 Cherokee Ave.,
                 Alexandria, VA 22312-2307
24090208        Navient Solutions, Inc.,     Bankruptcy Litigation unit E3149,     PO Box 9430,
                 Wilkes Barre, PA 18773-9430
24204565       +PEOPLES GAS LIGHT & COKE COMPANY,     200 EAST RANDOLPH STREET,     CHICAGO, ILLINOIS 60601-6433
24090213       +Payday Loan,    1551 Plainfield,    Joliet, IL 60435-4498
24090214       +Peoplesene,    Bankruptcy Department,    200 E. Randolph Street,     Chicago, IL 60601-6436
24090219       +Redman’s Village Towing, Inc.,     1323 Rodenburg Rd,    Schaumburg, IL 60193-3527
24090220       +Rwds660-Dsb,    211 N Main,    Blunt, SD 57522-2022
24090221        Sallie Mae,    Bankruptcy Litigation Unit E3149,     PO Box 9430,    Wilkes Barre, PA 18773-9430
24090223      #+Security Credit System,     622 Main St., Ste. 301,    Buffalo, NY 14202-1929
24090224       +Sonnenschein Fnl Svcs,    2 Transam Plaza Dr Ste 3,     Oakbrook Terrace, IL 60181-4823
24090225       +Sunrise Credit Services, Inc.,     260 Airport Plaza,    Farmingdale, NY 11735-4021
24278186       +U.S. Department of Education,     c/o Fedloan Servicing,    P.O. Box 69184,
                 Harrisburg, PA 17106-9184
24090228        US Department of Education,     PO Box 69184,    Harrisburg, PA 17106-9184
24090229        USA Cash Express,    36 Larch Pass,    Carson City, NV 89721
24090227       +United Cash Loans,    3534 P Street NW,    Miami, OK 74354
24090226       +United Cash Loans,    Attn: Collection Department-MP902,      198 S. Eight Tribes Trail,
                 Miami, OK 74354-1002
24090230        Village of Bellwood,    3200 Washington Blvd,     Bellwood, IL 60104-1984
24090232       +Village of Hoffman Estates,     Department 2H,    PO Box 457,    Wheeling, IL 60090-0457
24090233       +Village of Hoffman Estates,     P.O. Box 457,    Wheeling, IL 60090-0457
24090231       +Village of Hoffman Estates,     1900 Hassell Rd.,    Schaumburg, IL 60169-6302
24090234       +Village of Homewood,    PO Box 1053,    Mokena, IL 60448-2052
24090235       +Village of Homewood,    2020 Chestnut Road,     Homewood, IL 60430-1776
24090236       +Village of Lansing,    3141 Ridge Road,    Lansing, IL 60438-3087
24237355       +Village of Lansing,    c/oMunicipal Collections of America,Inc,      3348 Ridge Road,
                 Lansing, IL 60438-3112
24090237       +Village of Stone Park,    39775 Treasury Center,     Chicago, IL 60694-9700
24090238       +Weinstein, Pinson & Riley, PS,     2001 Western Ave,    Suite 400,    Seattle, WA 98121-3132

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Nov 21 2018 02:36:22       David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,    Wheeling, IL 60090
tr             +EDI: FDPLEIBOWITZ.COM Nov 21 2018 07:13:00       David P Leibowitz, ESQ,    Lakelaw,
                 53 West Jackson Boulevard,    Suite 1115,    Chicago, IL 60604-3566
24090167       +E-mail/Text: bankruptcy@rentacenter.com Nov 21 2018 02:40:06       Acceptance Now,
                 5501 Headquarters Dr.,   Plano, TX 75024-5837
24090168       +Fax: 864-336-7400 Nov 21 2018 03:02:12       Advance America,   17655 S. Torrence Ave,
                 Lansing, IL 60438-4839
24090170       +EDI: PHINHARRIS Nov 21 2018 07:14:00       Arnold Scott Harris,   111 W. Jackson, #600,
                 Chicago, IL 60604-3517
24090171       +EDI: PHINHARRIS Nov 21 2018 07:14:00       Arnold Scott Harris, P.C.,
                 222 Merchandise Mart Plaza,    Suite 1932,    Chicago, IL 60654-1103
24090173        EDI: CAPITALONE.COM Nov 21 2018 07:14:00       Cap One,   Bankruptcy Dept.,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
24090174       +EDI: CAPITALONE.COM Nov 21 2018 07:14:00       Capital 1 Bank,   Attn: General Correspondence,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
           Case 16-00700     Doc 85    Filed 11/22/18 Entered 11/22/18 23:30:34             Desc Imaged
                                       Certificate of Notice Page 4 of 5


District/off: 0752-1           User: evelyng                Page 2 of 3                   Date Rcvd: Nov 20, 2018
                               Form ID: 309A                Total Noticed: 86


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
24090176       +EDI: CHASE.COM Nov 21 2018 07:14:00      Chasecard,    Bankruptcy Department,     PO Box 15298,
                 Wilmington, DE 19850-5298
24218620       +EDI: PHINHARRIS Nov 21 2018 07:14:00       City of Chicago Department of Finance,
                 c/o Arnold Scott Harris P.C.,    111 W. Jackson Blvd Ste.600,     Chicago IL. 60604-3517
24090180        E-mail/Text: comedbankruptcygroup@exeloncorp.com Nov 21 2018 02:39:21         Commonwealth Edison,
                 Bankruptcy Department,    2100 Swift Drive,    Oak Brook, IL 60523-1559
24090182        E-mail/Text: comedbankruptcygroup@exeloncorp.com Nov 21 2018 02:39:21         Commonwealth Edison,
                 PO Box 6111,   Carol Stream, IL 60197-6111
24090181        E-mail/Text: comedbankruptcygroup@exeloncorp.com Nov 21 2018 02:39:21         Commonwealth Edison,
                 Bankruptcy Department,    3 Lincoln Center,    Oak Brook Terrace, IL 60181-4204
24171391       +E-mail/Text: BKRMailOps@weltman.com Nov 21 2018 02:38:20        Concordia University,
                 c/o Weltman Weinberg & Reis CO., LLP,     180 N. La Salle Street Suite 2400,
                 Chicago, IL 60601-2704
24090185       +E-mail/Text: compliance@contractcallers.com Nov 21 2018 02:40:16         Contract Callers Inc.,
                 501 Greene Street,    3rd Floor Suite 302,    Augusta, GA 30901-4415
24090188       +EDI: ECMC.COM Nov 21 2018 07:13:00      ECMC,    1 Imation Place,    Building 2,
                 Oakdale, MN 55128-3422
24372854        EDI: ECMC.COM Nov 21 2018 07:13:00      ECMC,    PO BOX 16408,    ST. PAUL, MN 55116-0408
24090189        EDI: ECMC.COM Nov 21 2018 07:13:00      Educational Credit Management Corp,      PO Box 16408,
                 Saint Paul, MN 55116-0408
24090194       +EDI: AMINFOFP.COM Nov 21 2018 07:13:00       First Premier Bank,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
24090193       +EDI: AMINFOFP.COM Nov 21 2018 07:13:00       First Premier Bank,    Bankruptcy Department,
                 PO Box 5523,   Sioux Falls, SD 57117-5523
24090195        E-mail/Text: gfslegal@gatewayfinancial.org Nov 21 2018 02:38:26        Gateway Financial,
                 PO Box 6919,   Saginaw, MI 48608
24097714       +E-mail/Text: gfslegal@gatewayfinancial.org Nov 21 2018 02:38:26
                 GATEWAY FINANCIAL SERVICES, INC.,    PO BOX 3257,    SAGINAW MI 48605-3257
24090199        EDI: JEFFERSONCAP.COM Nov 21 2018 07:13:00       Jeffersncp (Jefferson Capital Syste,
                 16 McLeland Rd.,    Saint Cloud, MN 56303
24090200        EDI: JEFFERSONCAP.COM Nov 21 2018 07:13:00       Jefferson Capital Systems,     P.O. Box 7999,
                 Saint Cloud, MN 56302-9617
24472976        EDI: JEFFERSONCAP.COM Nov 21 2018 07:13:00       Jefferson Capital Systems LLC,
                 Purchased From National Credit Adjusters,     Po Box 7999,    Saint Cloud Mn 56302-9617,
                 Orig By: Fast Cash Advance
24090209       +E-mail/Text: egssupportservices@alorica.com Nov 21 2018 02:38:29         NCO Financial Systems,
                 507 Pudential Road,    Horsham, PA 19044-2308
24090210       +E-mail/Text: egssupportservices@alorica.com Nov 21 2018 02:38:30
                 NCO Financial Systems, Inc.,    600 Holiday Plaza Drive,     Suite 300,    Matteson, IL 60443-2238
24090211       +E-mail/Text: bankruptcydepartment@tsico.com Nov 21 2018 02:39:44
                 NCO Financial Systems, Inc.,    Bankruptcy Department,     PO Box 15630,
                 Wilmington, DE 19850-5630
24090212        E-mail/Text: bankrup@aglresources.com Nov 21 2018 02:36:26        Nicor Gas,    ALL MAIL GOES TO,
                 Bankruptcy Dept. PO Box 190,    Aurora, IL 60507-0190
24090215       +EDI: CBSPLS.COM Nov 21 2018 07:14:00       PLS Loan Store,    16909 Torrence Ave.,
                 Lansing, IL 60438-1013
24453809       +EDI: JEFFERSONCAP.COM Nov 21 2018 07:13:00       Premier Bankcard, Llc,
                 c o Jefferson Capital Systems LLC,    Po Box 7999,    Saint Cloud Mn 56302-9617,
                 Orig By: Premier Bankcard Mc 56302-7999
24090216       +E-mail/Text: csidl@sbcglobal.net Nov 21 2018 02:38:56        Premier Bankcard/Charter,
                 PO Box 2208,   Vacaville, CA 95696-8208
24090217       +E-mail/Text: bankruptcy@gopfs.com Nov 21 2018 02:39:44        Prestige Financial Svc.,
                 Attn:Bankruptcy Department,    PO Box 26707,    Salt Lake City, UT 84126-0707
24090218       +E-mail/Text: bankruptcy@gopfs.com Nov 21 2018 02:39:44        Prestige Financial Svcs,
                 1420 South 500 West,    Salt Lake City, UT 84115-5149
24090222        EDI: NAVIENTFKASMSERV.COM Nov 21 2018 07:13:00       Sallie Mae,    PO Box 9500,
                 Wilkes Barre, PA 18773-9500
24142724       +EDI: CBSPLS.COM Nov 21 2018 07:14:00       The Payday Loan Store,
                 c/o Creditors Bankruptcy Service,    P.O. Box 800849,     Dallas, TX 75380-0849
24090239        E-mail/Text: BKRMailOps@weltman.com Nov 21 2018 02:38:20        Weltman, Weinberg & Reis, Co.,
                 Attorney at Law,    323 W. Lakeside Ave., Ste 200,    Cleveland, OH 44113-1009
24449301       +E-mail/Text: bankrup@aglresources.com Nov 21 2018 02:36:26        nicor gas,    po box 549,
                 aurora il 60507-0549
                                                                                                TOTAL: 38

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
24090177       ##+Check N Go,   1505 US Highway 41,   Schererville, IN 46375-1394
24090206       ##+National Payday Loan/TLE,   PO Box 332,   Talmage, CA 95481-0332
                                                                                               TOTALS: 0, * 0, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
          Case 16-00700            Doc 85       Filed 11/22/18 Entered 11/22/18 23:30:34                         Desc Imaged
                                                Certificate of Notice Page 5 of 5


District/off: 0752-1                  User: evelyng                      Page 3 of 3                          Date Rcvd: Nov 20, 2018
                                      Form ID: 309A                      Total Noticed: 86


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 22, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 20, 2018 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 1 Alisia T Marquez davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David P Leibowitz, ESQ    dleibowitz@lakelaw.com,
               il64@ecfcbis.com;dl@trustesolutions.com;dl@trustesolutions.net;ECF@lodpl.com
              James M Philbrick    on behalf of Creditor   Prestige Financial Services Inc. jmphilbrick@att.net
              Michael K Desmond    on behalf of Creditor   Village of Hoffman Estates, Illinois
               mdesmond@fslegal.com, dorisbay@fslegal.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 5
